Certification Pursuant to Section 906 of the Sarbanes-Oxley Act Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of the City National Rochdale Structured Claims Fixed Income Fund LLC, does hereby certify, to such officer’s knowledge, that the report on Form N-CSR of the City National Rochdale Structured Claims Fixed Income Fund LLC for the year ended September 30, 2015 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as applicable, and that the information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the City National Rochdale Structured Claims Fixed Income Fund LLC for the stated period. /s/ Garrett R. D’Alessandro Garrett R. D’Alessandro President, City National Rochdale Structured Claims Fixed Income Fund LLC /s/ Greg Francoeur Greg Francoeur Treasurer, City National Rochdale Structured Claims Fixed Income Fund LLC Dated:December 2, 2015 Dated:December 7, 2015 This statement accompanies this report on Form N-CSR pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed as filed by City National Rochdale Structured Claims Fixed Income Fund LLC for purposes of Section 18 of the Securities Exchange Act of 1934.
